DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 10-14, and 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 8 and 19-24, the prior art of record does not teach or render obvious a vitrectomy instrument which has a stop pad as the second contact surface for limiting movement of the inner cutter in combination with the other elements as claimed. Additionally, no other references of reasonable combination thereof could be found which disclose or suggested these features in combination with other elements in the claim.
Regarding claims 10 and 25-10, the prior art of record does not teach or render obvious a vitrectomy instrument which has needle stop distal component defining a cavity in which the needle stop proximal component is received in  combination with the other elements as claimed. Additionally, no other references of reasonable combination thereof could be found which disclose or suggested these features in combination with other elements in the claim.
Regarding claims 11-14 and 31-36, the prior art of record does not teach or render obvious a vitrectomy instrument which a shoulder joining the proximal portion and the distal portion of the needle stop in combination with the other elements as claimed. Additionally, no other references of reasonable combination thereof could be found which disclose or suggested these features in combination with other elements in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771